                               REDACTECD




                                                                     9/19/19

                                                                    ,%PUTPO




Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 1 of 10 Pageid#: 52
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 2 of 10 Pageid#: 53
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 3 of 10 Pageid#: 54
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 4 of 10 Pageid#: 55
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 5 of 10 Pageid#: 56
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 6 of 10 Pageid#: 57
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 7 of 10 Pageid#: 58
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 8 of 10 Pageid#: 59
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 9 of 10 Pageid#: 60
Case 5:19-cr-00030-EKD-JCH Document 36 Filed 09/19/19 Page 10 of 10 Pageid#: 61
